10-3808
     Al Harbi v. Holder


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 13th day of December, two thousand eleven.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                JOSÉ A. CABRANES,
 9                RICHARD C. WESLEY,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       AMRAN ALI AL HARBI,
14                Petitioner,
15
16                          -v.-                                               10-3808
17
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       - - - - - - - - - - - - - - - - - - - -X
22
23
24       FOR PETITIONER:                       Elaine Cheung, Philadelphia, PA.
25
26       FOR RESPONDENT:                       Tony West, Assistant Attorney
27                                             General, Civil Division; Richard

                                                  1
 1                              M. Evans, Assistant Director;
 2                              Jeffrey J. Bernstein, Attorney,
 3                              Office of Immigration
 4                              Litigation, United States
 5                              Department of Justice,
 6                              Washington, D.C.
 7
 8        UPON DUE CONSIDERATION of this petition for review of a
 9   Board of Immigration Appeals (“BIA”) decision, IT IS HEREBY
10   ORDERED, ADJUDGED AND DECREED that the petition for review
11   is DISMISSED.
12
13
14        Petitioner Amran Ali Al Harbi (“Al Harbi”), a native
15   and citizen of Yemen, seeks review of an August 23, 2010,
16   order of the BIA affirming the August 4, 2009, decision of
17   Immigration Judge (“IJ”) Philip J. Montante, Jr., denying
18   voluntary departure and ordering Al Harbi’s removal to
19   Yemen. In re Amran Ali Al Harbi, No. A043 549 006 (B.I.A.
20   Aug. 23, 2010), aff’g No. A043 549 006 (Immig. Ct. Buffalo
21   Aug. 4, 2009). We assume the parties’ familiarity with the
22   underlying facts, the procedural history, and the issues
23   presented for review.
24
25        The petition for review argues that Al Harbi did not
26   commit a crime of moral turpitude, that he did not commit a
27   crime of violence, and that his defense counsel failed to
28   advise him of the immigration consequences of entering a
29   guilty plea. Al Harbi did not challenge his removability
30   before the BIA and conceded removability before the IJ.
31   Because Al Harbi failed to exhaust these arguments, we lack
32   jurisdiction to review them. See Foster v. INS, 376 F.3d
33   75, 78 (2d Cir. 2004) (per curiam) (citing 8 U.S.C.
34   § 1252(d)). In any event, Al Harbi was not found removable
35   based on commission of an aggravated felony, but based on
36   commission of a crime of moral turpitude. See 8 U.S.C. §
37   1101(a)(43)(F) (defining “aggravated felony” to include a
38   crime of violence).
39
40        This Court lacks jurisdiction to review a final order
41   of removal against an alien removable by reason of having
42   committed a crime of moral turpitude, except for
43   constitutional claims and questions of law. See 8 U.S.C. §
44   1252(a)(2)(C), (D); § 1182(a)(2) (relating to crimes of
45   moral turpitude). Al Harbi raises no such cognizable claims
46   or questions. See Barco-Sandoval v. Gonzales, 516 F.3d 35,
47   40 (2d Cir. 2008) (“[W]e lack jurisdiction to review any

                                  2
 1   legal argument that is so insubstantial and frivolous as to
 2   be inadequate to invoke federal-question jurisdiction.”).
 3
 4
 5        For the foregoing reasons, the petition for review is
 6   DISMISSED. As we have completed our review, any stay of
 7   removal that the Court previously granted in this petition
 8   is VACATED, and any pending motion for a stay of removal in
 9   this petition is DISMISSED as moot. Any pending request for
10   oral argument in this petition is DENIED in accordance with
11   Federal Rule of Appellate Procedure 34(a)(2), and Second
12   Circuit Local Rule 34.1(b).
13
14                              FOR THE COURT:
15                              CATHERINE O’HAGAN WOLFE, CLERK
16
17
18




                                  3